Exhibit 10.2



AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (the “Agreement”) is made and entered into as of
February 11, 2016 by and among GPB Debt Holdings II LLC and Aquarius Opportunity
Fund (each, an “Assignee” and, collectively, the “Assignees”) and Guided
Therapeutics, Inc., a Delaware corporation (the “Company”).



W I T N E S S E T H:

WHEREAS, on September 10, 2014, the Company issued to Tonaquint Inc.
(“Assignor”) a Secured Promissory Note in the principal amount of $1,275,000 (as
amended, the “Note”) pursuant to a Note Purchase Agreement, dated September 10,
2014, between the Assignor and the Company (the “Purchase Agreement,” and
together with the Note and all other documents, including a Security Agreement,
entered into in conjunction therewith, the “Loan Documents”);

 

WHEREAS, in exchange for adequate consideration, upon the terms and conditions
set forth in the Assignment and Assumption Agreement, Assignor assigned to the
Assignees, and each Assignee assumed, the Assigned Interest (as defined below);

 

WHEREAS, Section 5(j) of the Note provides for an Event of Default under the
Note if the Company’s market capitalization at any time falls below
$7,500,000.00 or the closing trade price of the Company’s common stock at any
time falls below $0.05. The closing price of the Company’s common stock first
closed below $0.05 on October 9, 2015 (such Event of Default, the
“Capitalization Default”); and

 

WHEREAS, the parties desire to waive the Capitalization Default and modify
certain terms of the Note and the related Security Agreement, dated September
10, 2014, made by the Company in favor of Assignor (the “Security Agreement”),
pursuant to the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.Assignment and Assumption.

 

(a) Subject to the terms and conditions of the Assignment and Assumption
Agreement, the Assignor sold and assigned to each Assignee, and each Assignee
purchased and assumed from the Assignor: (i) all of the Assignor’s rights and
obligations as a lender under the Loan Documents and any other documents or
instruments delivered pursuant thereto to the extent related to the portion of
the outstanding principal amount of the Note and all of such outstanding rights
and obligations of the Assignor under the Loan Documents and (ii) to the extent
permitted by applicable law, all suits, claims, causes of action and any other
right of the Assignor (as a lender) against any person, whether known or
unknown, arising under or with respect to the Loan Documents, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or otherwise based on or related to any of the foregoing,
including, but not limited to, contract claims, statutory claims, tort claims,
malpractice claims and all other claims at law or in equity with respect to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above,
collectively, the “Assigned Interest”).

(b) The closing of the transactions contemplated pursuant to this Agreement
shall take place at a closing (the “Closing”), to be held at such date, time and
place at the law office of Sichenzia Ross Friedman Ference LLP (“SRFF”) on or
before February 9, 2016.

(c) At the Closing, Assignor shall return the Note to the Escrow Agent for
delivery to the Company, which shall, within three business days thereafter,
deliver a new note to each Assignee of equal like and tenor to the Note, except
that each Assignee’s note shall have a principal amount of 50% of the Note.
Notwithstanding the foregoing, the Assignees shall have all rights as holders of
the Note immediately upon delivery of the Note to the Company.

(d) SEC Reports; Financial Statements. Except as previously disclosed to the
other parties hereto, the Company has filed all reports required to be filed by
it under the Exchange Act including pursuant to Section 13(a) or 15(d) thereof,
for the prior two fiscal years (the foregoing filed materials (together with any
materials filed by the Company under the Exchange Act, whether or not required),
collectively referred to herein as the “SEC Reports”). The Company has made
available to Assignor, the Assignees or their respective representatives true,
correct and complete copies of the SEC Reports. As of their respective dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission (the “SEC”) promulgated thereunder, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company contained in the SEC Reports comply in all materials
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
principles of good accounting practice in the United States, consistently
applied during the periods involved, except as may be otherwise specified in
such financial statements or the notes thereto, and fairly present in all
materials respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the period then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments.

2. Amendment of Note and Security Agreement; Waiver.

(a) Amendment of Note. The Note is hereby amended by deleting Section 5(j)
thereof and deleting references to such Section 5(j) in Section 6(a) thereof.

(b) Amendments to Security Agreement. Section 5.7 of the Security Agreement is
hereby amended and restated to read as follows:

5.7 not to, directly or indirectly, allow, grant or suffer to exist any Lien
upon any of the Collateral, other than Permitted Liens or Liens that are junior
in priority to all Liens in favor of Secured Party under this Agreement or
arising under the other Transaction Documents.

Section 7.1 of the Security Agreement entered into in connection with the
issuance of the Note is amended and restated as follows:

7.1. Default. Debtor shall be deemed in default under this Agreement upon the
occurrence of an Event of Default (as defined in the Note); provided that if a
Default Notice (as defined in the Note) is required in order for Lender to
exercise its rights under Section 6(a) of the Note, then Debtor shall not be in
default under this Agreement until Lender delivers such Default Notice.

(c) Waiver. The Assignees hereby consent to and waive the Capitalization Default
and the remedies resulting therefrom, including under Section 6(a) of the Note
and Section 7 of the Security Agreement, from the time such Event of Default
first arose. This waiver: (a) is limited precisely as written and, except as
expressly set forth herein, is not a consent to any amendment, waiver, or
modification of any other term or condition of any Loan Document; and (b) is a
one-time waiver and is not to be construed as creating any course of conduct on
the part of any Assignee. Except as set forth in this Section 2, the Assignees
reserve all rights and remedies granted to them under the Loan Documents or
applicable law or otherwise and nothing contained herein limits, impairs, or
otherwise affects an Assignee’s right to declare an Event of Default with
respect to any future non-compliance with any covenant, term or provision of the
Loan Documents.

3. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade or custom and no course of performance
shall be relied on or referred to by any party to contradict, explain or
supplement any provision of this Agreement, it being acknowledged by the parties
to this Agreement that this Agreement is intended to be, and is, the complete
and exclusive statement of the Agreement with respect to its subject matter. Any
waiver shall be limited to the express terms thereof and shall not be construed
as a waiver of any other provisions or the same provisions at any other time or
under any other circumstances.

(b) Severability. If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

(c) Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
7(c). Notices shall be deemed to have been received on the date of personal
delivery or telecopy or other receipt.

(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law. Each of the parties hereby irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the County of New York in the State of New York, by execution and delivery of
this Agreement, irrevocably submits to and accepts the jurisdiction of said
courts, (iii) waives any defense that such court is not a convenient forum, and
(iv) consents to any service of process made either (x) in the manner set forth
in Section 7(c) of this Agreement (other than by telecopier), or (y) any other
method of service permitted by law.

(e) Waiver of Jury Trial. EACH PARTY hereby expressly waiveS any right to a
trial by jury in the event of any suit, action or proceeding to enforce this
Agreement or any other action or proceeding which MAY arise OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

(f) Parties to Pay Own Expenses. Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.

(g) Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.

(h) Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument. This Agreement may also be
executed via facsimile or by e-mail delivery of a “.pdf” format data file, which
shall be deemed an original.

(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

(k) Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

[Remainder of page intentionally left blank]

 

 



  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ASSIGNEES:

 

GPB DEBT HOLDINGS II LLC

 

By: /s/ Roger Anscher

Name: Roger Anscher

Title: Authorized Signatory

 

 

AQUARIUS OPPORTUNITY FUND

 

By: /s/Gregory Pepin

Name: Gregory Pepin

Title: Investment Manager

 

COMPANY:



By:/s/ Gene S. Cartwright

Name: Gene S. Cartwright

Title: CEO Guided Therapeutics

 